FILED 

                                                             APRIL 30, 2015 

                                                      In the Office of the Clerk of Court 

                                                     WA State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                           )        No. 31907-5-111
                                               )
                     Respondent,               )
                                               )
              v.                               )        UNPUBLISHED OPINION
                                               )
RICHARD CHARLES HARRIS,                        )

                                               )

                     Appellant.                )


       LA WRENCE-BERREY, J. - Richard Charles Harris appeals his judgment and

sentence, contending the sentencing court erred by imposing special costs. Because the

imposition ofthese costs was a scrivener's error, we remand to the sentencing court to

remove the assessment of these costs.

                                          FACTS

       A jury found Richard Harris guilty of rape of a child in the first degree with two

aggravating factors. After conviction, the State filed a cost bill identifYing $2,748.26 in

special costs. The court imposed an exceptional sentence of 180 months. During

sentencing, the court found that Mr. Harris would not have the ability to pay legal

financial obligations, reasoning as follows:
No. 31907-5-II1
State v. Harris


        53 plus 15 is 68 [years old]. I cannot make a finding that he would have the
        ability to pay legal/financial obligations upon release from prison. So, I
        can, by law, only impose the mandatory assessments. That would be the
        $500.00 victim assessment, and is the $100.00 felony DNA
        [deoxyribonucleic acid] collection fee, is that mandatory? I don't think so.
        So, I'll just cross that out. So, it's the $500.00. Costs, I cannot assess either
        because I cannot make that finding that he would ever have the ability to
        pay that.

Report of Proceedings at 1470.

        On questioning by the court, Mr. Harris stated that he did not have any money in

the bank or property that he could selL Notwithstanding the court's finding that Mr.

Harris did not have the ability to pay court costs, the judgment and sentence ordered Mr.

Harris to pay the court costs identified in the cost bill. However, the court crossed out the

$100 DNA collection fee.]

                                         ANALYSIS

        The issue is whether the sentencing court erred in imposing special costs of

$2,748.26. Mr. Harris contends the court improperly delegated the determination of court

costs to the court clerk and thereby failed to consider his ability to pay. He also contends

that the record is insufficient to support the imposition of special costs set forth in the cost

bill.



     ] The court improperly crossed out the DNA collection fee. Under
RCW 43.43.754, the DNA collection fee is required, irrespective of the defendant's

                                               2

No. 31907-5-III
State v. Harris


      The State admits that the special costs should not have been assessed, noting that

their imposition was likely a scrivener's error. We agree. In view of the court's finding

that Mr. Harris would be 68 years old on release from prison and therefore unable to pay

the court-imposed costs, the imposition of the special costs in the judgment and sentence

is error. The remedy for clerical or scrivener's errors in judgment and sentence forms is

to remand to the trial court for correction. In re Pers. Restraint ofMayer, 128 Wn. App.

694, 701, 117 P.3d 353 (2005).

      We remand for the trial court to correct this scrivener's error and also to impose

the mandatory DNA collection fee.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                         LA . . .   I ......   c... '" ­   P..>   ~,
                                         Lawrence-Berrey, 1.

WE CONCUR: 




 d;ra~~!J:-

Siddoway, C.J.




ability to pay. State v. Lundy, 176 Wn. App. 96,102,308 PJd 755 (2013).

                                            3